DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the After-Final filed on June 9, 2022.  As directed by the After-Final, Claims 1, 10, and 16 have been amended.  Claims 5, 12, and 15 have been canceled.  Claims 1-4, 6-11, 13-14, and 16-20 are allowable over the prior art.
Regarding the Office Action filed April 18, 2022:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(a). Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(d).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1-4, 6-11, 13-14, and 16-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a respirator comprising: a body, a gasket coupled to the body, the gasket configured to facilitate a seal with a face; a first opening defined by the body; a door coupled to the body, the door pivotally configured to actuate between an open position and a closed position, the door defining a second opening aligned with the first opening when the door is in the closed position; a filter positioned between the door and the body when the door is in the closed position, wherein the filter, the door, and the body cooperatively restrict air from transiting the first opening without also transiting the filter; and an exhaust valve coupled to the body, air being permitted to flow through the exhaust valve in a first direction that exits an internal space, wherein the exhaust valve is rotatably coupled to the body.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 10 discusses a respirator similar to Claim 1 above without a gasket or second opening and with an intake valve coupled to the door.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 10.
Claim 16 discusses a respirator similar to Claims 1 and 10 above without a second opening.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 16.
Several prior art similar to the claimed invention are discussed below.
Regarding Claim 1, Gelinas et al. (US 2003/0029454) discusses a respirator including a facepiece and a cover.  Gelinas teaches most of the claimed invention of Claim 1 except for the exhalation valve being rotatably coupled to the body.  Though Gelinas does teach the exhalation valve 50 (Gelinas: 50, Fig 6), there is nothing in Gelinas that establishes the exhalation valve 50 is capable of being rotated.  As shown in Fig 6, valve 50 is used to cover the openings 38 and is part of the mask itself.  There is nothing on valve 50 that would allow a user to manually remove or rotate the valve particularly during use.  Danford (US 9,579,540) was brought in to remedy this deficiency of Gelinas.  However, it is unreasonable to combine Gelinas with Danford since the exhalation valve 50 of Gelinas is unable to be removed to rotated by the user.  Additionally, Danford is related to a resistance breathing device that is designed for improving the stamina and health of athletes and users training for physical fitness (Danford: Column 1, Lines 10-20).  Danford is solving a completely different problem compared to Gelinas and mentions nothing about the use of filters within the mask.  Adding a rotatable exhalation valve from Danford into Gelinas would be unreasonable as it would destroy the device of Gelinas and would provide no benefits to Gelinas, particularly since Gelinas is ensuring the exhaled air does not pass back through filter 12 to thereby prevent rebreathing of the exhaled air (Gelinas: paragraph 0030).  Adding breathing resistance to the exhaled air would inhibit the exhaled air from escaping the mask.  Therefore, Gelinas does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 10 and 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785